EXHIBIT 10.41
THE JONES GROUP INC.



December 20, 2013




Wesley R. Card
The Jones Group Inc.
1411 Broadway
New York, New York 10018


Re:            Amendment No. 7 to Employment Agreement


Dear Wes:


Reference is made to the Amended and Restated Employment Agreement between you
and The Jones Group Inc. (the "Company") dated as of March 11, 2002, as amended
(the "Employment Agreement"). All capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Employment Agreement. This will
confirm our agreement that, notwithstanding any provision of the Employment
Agreement to the contrary:


1.
The Company's payments of severance to you following termination of your
employment without Cause, due to death or disability or upon your resignation
for Good Reason (other than payments under Section 6(c)(i)(ii), in each case
prior to the expiration of the term of the Employment Agreement, shall be made
in a lump sum at a date determined by the Company in its sole discretion no
later than 30 days following the effective date of your termination or
resignation regardless of whether such termination or resignation occurs prior
to or following a Change in Control.



 
2.
 
Notwithstanding the foregoing, the Company's payment to you under Section
6(c)(i)(ii) shall be paid in accordance with the terms of the Employment
Agreement in effect immediately prior to this amendment.



 
3.
 
For the avoidance of doubt, in lieu of the Company's obligation in respect of
your participation in benefit plans and practices during your Severance Period
under Section 6(c)(i)(iv), the Company shall make a lump sum payment to you
equal to the cost of continuing such benefits in the same manner and at the same
time as provided in Section 6(d)(v) .



 
4.
 
For purposes of Section 6(g) of the Employment Agreement, termination of
employment shall mean "separation from service" (within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the "Code")).  In
addition, payments of any excess amounts under Section 6(g)(ii) shall be made at
a date during the applicable period determined by the Company in its sole
discretion.

 
1411 BROADWAY, NEW YORK, NEW YORK 10018

--------------------------------------------------------------------------------

 
Wesley R. Card
December 20, 2013
Page 2
 
5.
 
If, at the time of your "separation from service" (within the meaning of Section
409A of the Code), (i) you are a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable to you constitutes deferred compensation
(within the meaning of Section 409A of the Code) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A of the Code in order to avoid taxes or penalties, then the Company shall
not pay such amount on the otherwise scheduled payment date but shall instead
accumulate such amount and pay it, without interest, on the first day of the
seventh month following such separation from service.  Your right to any series
of payments under the Employment Agreement shall be treated as the right to
separate payments (as defined under Treas. Reg. Section 1.409A-2(b)(2)).  With
respect to any obligation of the Company to provide a reimbursement or in-kind
benefit: (i) such obligation shall not be subject to alienation, sale, transfer,
assignment, encumbrance, attachment or garnishment by your creditors or
liquidation or exchange for another benefit; (ii) any payments must relate to
expenses incurred during your lifetime (or during a shorter period of time
specified in the Employment Agreement); (iii) payments with respect to a
calendar year may not affect the payments in any other calendar year; and
(iv) payments will be made no later than the last day of the calendar year
following the year in which the expense is incurred.



 
6.
 
The foregoing shall not amend, impair or in any way limit your Noncompetition
and Nonsolicitation obligations (including with respect to the duration of such
obligations following the effective date of your termination or resignation) as
such obligations existed prior to giving effect to this amendment.



Except as otherwise set forth herein, the Employment Agreement is ratified and
confirmed in all respects and remains in full force and effect.


Please acknowledge your agreement with the foregoing by signing the enclosed
copy of this Amendment and returning it to the Company in the manner directed by
the Company.


THE JONES GROUP INC.
By:  /s/ Ira M. Dansky, Executive Vice President,
Secretary and General Counsel



Agreed in all respects:


EMPLOYEE:


/s/ Wesley R. Card

